Carley, Judge.
Appellant appeals his conviction of armed robbery and aggravated assault.
1. Appellant was positively identified by the victim as having pointed a gun in his face, demanded money and when none was produced, hit him four times in the face with the gun. He then drove away in the victim’s car. This evidence supports appellant’s convictions. Simmons v. State, 149 Ga. App. 830, 831 (2) (256 SE2d 79) (1979).
2. After the assault appellant fled in the victim’s car. Some three hours later appellant was spotted driving that *362car, led the police on a high speed chase and was apprehended while fleeing on foot from the wrecked automobile. A charge on flight was authorized by this evidence. Johnson v. State, 148 Ga. App. 702 (1) (252 SE2d 205) (1979); Merry v. State, 140 Ga. App. 353 (231 SE2d 128) (1976). Nor was the charge on flight as given erroneous. "The trial judge was careful to couch the language of the charge so as to instruct the jury that it must first determine whether any sort of flight had, in fact, occurred. He then instructed the jury that it must determine whether or not any inference of guilt should be drawn. Finally, the jury was charged that if the flight, if any, was for some reason other than a sense of guilt, then no inference harmful to the defendant should be drawn.” Young v. State, 239 Ga. 53, 58 (4) (236 SE2d 1) (1977).
Argued January 7, 1980
Decided February 8, 1980.
Clark Smith, for appellant.
Andrew J. Ryan, III, District Attorney, Robert M. Hitch, III, Michael K. Gardner, Assistant District Attorneys, for appellee.

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.